PEASBAAP RR GE1E-PIH Document 177 Filed 04/30/20 Paes tT
bes

 

Rea te TS a35-00 E Ep
Redon Go nractr mal ¥ ask, -
| P.O, Box BOO, HOeng CR FG APR 3 0 2029
Pro S& WISER YY sae. wa
CLERK, USO oe a.
NORTHERN DISTRICT Of CALIFORNIA
Cause No ld <ROOVIY
Sg
Agrwd AR, 2080
Vo: (? Los op te Co unk
Luntad Strains Dis tuck Co aumk

YrosthaundDisbuck OF Coli ascu,
AO\ Clay, Singet Oak harol

Rez Metion Yo Radice Santoncg
Prmsuamnk 25 ZACASA

Daan Cows,
— Patttinonanr Avohoarzas Jor jranism
‘Ko Shamed-~ Ge 4 nMetysen Bak
bbacaustic$ thse euock Shon Wh Crisis
Porldhonwn MO onan @ption. Pak
Donan rvs packsully ask Hus Counk
ko comstuwe his p ing PWis.rowh
ko Haines y, Konoon YOU US. 5149,
Oma ko ONIN hook Brot, ADRons ah =

= DVyuUssxms-
RoGhee4A%Fen00818-PJH Document 177. Filed 04/30/

ms 2 of 43
Rag. BIS A354) ILED
F arinlConodions\ Sask,
P.0-Box 00, Uanorg CA INS APR 3.0 2020
Pro Sa 8U SAN. SOONG

GLERK, Ug,
NORTHEAI NOIS ri ict ru He mu INIA

Causa No l°<R COBY PIN

Jn Vrs United Stocks sDastuchk
a ak Norkhavadlyshuek O3-

Cakih OSU O,

Ros lanel Rica, C090 No 1ACRADE-
Pade ancl iZ-POH
Motion 1d Raduce
V.

S actkonee PURSUO-

mt l\olBUs¢.$

uid Sis Oe Anadis, 20s era Rind
Laucli}/ Rasponctavhe J ucicral Recomm -
“Nt CMdaltion -

‘Yo: Vine Henoneble P.d- Howmilten,
United Stotes District “Count Surclga

 
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 3 of 43
=~
ah lo Ox Com tems
Pagas
Somthoaucliion wee. s se ae

A. Vono Cork Bas Jus hhetion
Te PSAn RSE sarah
© Hemel Come 3
Peasons — ! ee 3

B. Vng Bolu R stod Hong
Fhe veel Ok rhe Steet
Yn ¥. 6S Vb S
Reawcdk The Conumissions Beale
Se tana “ bee een dtcenleecTncie

ie © OAGHASS Dre NO Kank Extra-
Ondwmaruy Proved Compelling
R&oasons Vo R4Spe c. Bre
Etec Sek OF Cindums cas .. &

HA. Vs U.S. Sovkenck Con 4SSI0N
Was Nok Lawuilta “4 xtrvencline ~
Reach Compo swe Beasonrs”

SON Compassramatye Reloa sg

Vo Macdicak, Ago -Reletaad, on

arent, CRC STAWeRs,. 995
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 4 of 43

" Toble oF Coctinuike

4. x tre O: r\ Cc ols
ALAR eduetkkony Soy Pcttionay’s
Sontlame® o¢ 2 oo e 5 N45

—C. Ve Oochttwa &on Blasgags -
Lang Vine. hong th O8-Petth
\ S Strtined wW ote In

Sn YM Savon O8
at Ma 1 EpNen OF

ee rh
DM. Pebdronnrs Reasons Son
>on a x Of

D\. Vn Sans 5 Lap Rey Rood

aks SX npack J O PETonanée
S tmtunca, o 2 p © 44 AT

Coonrchlusaiorw , © » a. 5

(1)
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 5 of 43

NV ob te OF AuctkJnonkes
(COsrs Peug 2.(S)
LPAI Co uy

Unitock Statis vi Book sn,

 

S43 US. BLO, AYS (2005) we ee one IQ
Sessson %. Din aL ,
I3% S-CH ad [QA 018) . oe 14

Uitte States v Danis,

(39 $.c4 4314 (2019) we. - ILI

SeSunsoer Vv. Umitteal states
— S1G@ U.S, 135 S.Gh BASSI (2015)-.1T 18 0

Ubwilaal Stetas vy. Back,
No. 113 CR-186-L QOIVMD-e- Seng as). IF

Ubnittad States vs Canby,
No. CR-A89304, 2019 CS.D. Tay Tuned -. 13S

Unilnal Stntas ve Coty -R vane,
No. CR-NBY AF BO WhasT8a'lQ (SD. Vax >
| Steme A4 BOG) . 5 1b, 40

{Lailesl Statas VD a-Cia Chom,
LATE. Sh DY], BV Crone CANT 1

Uniden) Stats V) Fnrekos

SUL F343 43 (£5183 CA 16M-tin) . 1420
(1)
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 6 of 43

y

Casxs Poasn(s)

Umutoa Stelas v- Me Gray
No. 310% -CROOIS,A0I9 (3. O. Ind). 22.13

Unlock Statrg vo PLouarmanzi
AA FL 2ZAG610, 6E3 Cama CN. ISG oo 19,

Stl bay Vi Unites Ste tas
CUD OA. 1B SS5HIA) Fee ew ee AT

Wuutod Stn tas Code
IS US.C.3 GFAYO) 2. woe oe ee IT, 18

IS USC. F AWE |) ~ - 0. - 2 Qi, 19
IS USC.  2IMAB)- ++ eee ea Al
\S USC. & BS553(@) . 2. Le we wns Al
ISuUsSC. BS ($51)... ..-.-. 2. 18
IB USC. F SSFAQOW)..N, 34,5345, 1G

ee ee dG, 20
\SY.SC. Z35BAC) . 32. G F,F,10,)3
16 SC, BAGH. coo ace cae 40

Unter tetas Sotanerng Grol inas
WS.5.G- BABVANZ 2... NIB J5 1621
Saneta Stat cus

Commprairen sive Gume Carbrol AH

OA ee ee 34
“2 Gi)
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 7 of 43

Jable oF Authaiches
Cosas Pages
Pe SB HIS, WS Shek, 1837, Oc 131993..4
PAW ZY $3 Qsheh SIV 4(Dee 18 a018)\\
S.Rep-No- 4% AAS ok 5353 4.14 483.6,8
Powind mort 143 (301) --. = 14.30
Baditional Casas
Umber skatis ve Sarxnens

No. 64 “CROOSTH SOM WL VOSA O
—CELDINY. BOG, - eo we ee A

Cit)
Case 4:13-Gt-00818-PJH Documenti77 Filed 04/30/20 Page 8 of 43
Roa homd RACe g
Reg. WIS QS5-01N
Fadoneh Come ChonalS mst.
P.0. Box Sod HMlorg, CAR AGI
PrYO SR

Cause No. 1ACR-00 NY

Aan Vhe UnitidstatigD Jtmer
Counk NonthumnDistruick 6X

C alih osm

How dad Rice. CasaNo-ld-CR-00818-

Toncr/ Movant, PTH
Votion Yo Reduce
Vv Sonritiwed PUrsu-
Ont Yo 1% U.s.c.

Unitiel Stalis OF Amunica,|2 3594 CC20) ,
Phoimbjl /Raspondamt. Arnal Surclicual
| Raconmmnandalon

 

 

To: Jha Henonsble Phuttis Hemillen,
Dus Tact Count Satele ot

Potro Borba Rica, Gro SL,
SASPALCTF Why, mont &S this Counh 9 a
OM “Onelan” RoComMn ama rng ke
Potiiicmn’s Crome be edited to a
Mon- Violowk- Sintus, and Jon a rd-
Ucton sm PLS Soorttenes, based
on the “0 xtra osuclina an Ome Compa =

rLason(s).” diswissid balow
Paar s Merde ce tna DacomdSy, Creamed :
Ook [38 U.S.C. % B58ACC) LCA) -

a |=
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 9 of 43

Portitiovun woud also naspick
VULNS t-O no AN ay rman dF (oa bape”
NX ~Vaelce Consanenen) on Hus Motions

J mio duction

Petiivonin Was Sevtamead in S013
Vo O “Caenoenr OS amrclan” onhamneed $ otk
LINE CG IGS amon s So Mow v QO Pla ex
3} Guu a & Simela Co WaAecr
Wrram, Gaim Ri owt a
Vrolablen af PS US.c. 3 All3 (e)” Lun-
adumecd b awnk- nobhyu v PotiG ona LAS
Sentenced as a “Canaan as
Wore Parte cival trang “vo”
PIUOSY Coanichions Zon ANN 37a) Vio Lot-
vous - Pottqorwn’s prto joctud nolenst
clots £3 tn AO NG - Comdvuss OA) shreds FSQ)

VSne Count roan) Sroas bho Euthoniti,
te aise Pot ticnan’s danvitomer basi
on eytthoondimanny, amd « ON s;
eneums knncas. Duis k, ie Vhs tha
Jjauus cichion -be ONL EWi's motion

\.
Lroustba nokect thet clasple ranting bean changed
rswth ok loask 12, bamk ~ Robbers Ly Mend of tho
Laciderts 00s ary one Tanned Arwoltrud on
Ln) Wiad, HOR WHS Here expan the uso of OL

WLOP Or »
“QA
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 10 of 43

becaush meone ror 30 Aous ona
apse sOaca, Polbtkenwrs sitbavus sion
ab sk ke Seo Wanelomy &nrel
Son, oF thse BOP has mex
Gilet a moon with this Courk.
g scan h I Cham G 69s Xo 1% U-S-C-
eV)

Saari eich aes By bay he
sk S &X ally v¥2stid
ey meat hayek aucthahy bo" bdnerale

WIN in open ama Compal -
7G Cin Gu 8 Jan 62s TW enhawde & $.o0-
kites nealuchon. ™ “nivel le C138
this Count 36 Chroocly Word, Ee
COrCIWN Ss MAM 22.% prosamtrak here
Cry © Ar SHON O SQraklryen Waducion.

 

Le Gnomk Rolaasa eon Fxtragnel-
ASAD A evel Compollivne Keascns

LO hone Daw c Compass Lomake nolgas®
Stott 25s Sink Lractrd as Parr
—- Com pathos ihe Crum Coitnal
of 19 34. Ak Povicad rok o
dushle Cound eet ne
Ex SUS OR
Oxee PK inn ja ounces Soh obions , Ome
04 Which LAs nw atinen 3
" 6 9A OPO ENLY OL Com palling
3
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 11 of 43

NLASWLS »? Wenthasching, the Noaduehy an
As chotin mined by Ee S dri cling
Caounrk. Buk, EAbhawg In the counks
Snoec\ 2h Stork Aucis ton- making
artthonit, av en whothonr & sontimner
Would be noaucod, the Statue tm-
posed a Got bacpan — Uhakt aython-
Ay Comal bo Cnviobed only upon o
mte Dron =~ ‘hap pactan of bho BOR
LSithosk Such Oo motion, Son ther cing
Courts wong pordentess Ke rrteca §
Bupha Sis Sortie, and Ln, a4, the
Co: Concluded thek ONaW
Ama corpellamng NWO Caen s
Fra reduction. 1 U.S-C.3% 3593,
()QCA), S22 ahkso PL94&-413 9% stink.
1S37T (Oct 13, /F94).

‘\Suok Chowne od edo Eone rnass
omackoda the eansh S Ack dich,
aomoinrdoad £ 325 %AXQAICA), Soo PL ws-
341, 134 Stak 5194 at 32603 Dae. ay
3.013). Unclorn Unc armaemnealod statute, o
Cour ean ee Cr Sanita ed Jon.
“ PotRoonalin: aymnead ¢ oblima NOasosis”
ut tne CStewerstanene Ci 4 Sone
Dinockoan 6 Pye _s P Seles emotion
NOLL sity Sun 78 Lia}, - OX Ui)
“upon smoetion of fhe elofemclant ”
rie olefonclanr has Sully, 2xcheuu —
Ss OL“ aclminuis natin Fommadies

He =
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 12 of 43

appiol bho BOP’s Satur ko brine
Xe of Om, On 34 oa Snow. Lap ~"
SHA Sno Ene nidceak of such o

sk b Wandun e A -
re eG One Cah and

Ks te 23 a9 FA CHUMA); See also
Lr Stntes v Caw No. [;O5-CR-
458-1 Aol Wi a44ssa3 ab*3C0S.).-
Tar Surme IT, BOIVW) CO Udelor Ua mew
Jiuy Coren cumuneloc & mechan to bhi
thus tote because g Xe

30 dows lapsed betwen 08 aan

UConn uovy~ 8 enti poker.” ab ko kh
Wevdolomn QnA eo NasPpeoisd¢. “Ds Uaiteo|
States Vv. Coumtiua- Resbenn | No” C R-H-
SIACK, AOI WL3A5T ZITA ak ©1(8.D.~
Tox. Sume 24,2019) “ Potibonon's
wean sana 3 — THOR 9
S SQ2 G & C7
UAL nce ph “tk, Fern 0 alas 4 Bek.
Tiionan’s o<» )ne Rae a
Song ras Sone se oni ricky to adciass
stitvenans Motion 2)

CB.

Torna R Reps sted Hong 1 ¢
Consistent Ww, yo Bob Ve Ve
Oe \ho Statute vel Vaha Covenussyons
‘Yoheu Xo timant.

 

_
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 13 of 43

|- Conanass Oirk Nok Aumit “ ¢ictioand~
LMC, And Cownp eM nue, R208”
Vo & Spceshieg Canmaaratial $ ot oN

CNet $ KANeLS

Consngss celia. mo bad id snok
Would comstitu Cun “pita ondinna
eumeh Comp aie S4pason’?’ LJ anrnoncting
0, Deduction of senctomer, Undor 325935
Cc), a Medted Lye Atess’s Let © Aniste
conguums Shot Lb intineeal io anomie
Sectoral 5 Onttomaine Counts broad
Cs ore tron Ko 2 Whose cotinwim -
GHoNs GV a Case by cas® basis, ame

NG Trelucs Emery & Leis. oun
Sones nets such Jasons IES

Congrusses initios coal Ln Passa
OAL Compng omsanke Cuiwst condthol ack
Was ko abolish Seclora) P anode
croak © “Compleblu, rnastkue Huw
euide Lints s onic Sustum.”?
S. Rep. No. 48 Aas ob Sh, S3 m4. T4
(1933), Bed with bao din imaction of
Panola QS © CONUctNa® amias lrg Un
COS1S Whork donk raloasa As rw aman.
Kad), Congress nacog razed the mood
Jon en altnrmeatows, Norio ws PROCES.
LX TharsZore avowed Jon judas.
SAAR Ow J, Cottam somtimes Umea
3 358A):

“67
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 14 of 43

Sn Com SOL pedains hot thow
bo UMus 00328 a why-
oh oa oNominco\ rocdudien tn
Brit Lang bn 6 0 Karun « Lt ph =
Asocomen 44 yuskGsad poe
Cool circum stands» ws
world ba tnrcludsa cases 3)
Seend iWnuiss » COSELS in wWIr-
Koh odtnun oytro ondimanry and
Com pel\ pao Cnemstan eas,
* A le c) :
Jus O strdudion of en um-
MUS y Lewnra, 5 arttuner , errel
& ew Pne2s Ln OAs SIAL Sanh -
Timed, 6, trololunds oe thw
© S$. of which: co} wad -
lawck | was Cowricttel Sronte bean
Lakin Comindea ko PNovtesle
Cr 2 Sos oman oS, Lreipsysormint

a.al. et 55 “5G Carrphns is coldac ).
Pa ae pent . Sathorn sdneun Snening

PAaRol® Conmmiss on DOV dby
Sedona sardamce, Congress ols
Xo Lor Sontiacing Counts iced, LX
O\ SON MAVIO.W) ON Dame of casds PAMQSON~
Hime sorta creimnany and Compellt
CNM stamncas, A Chor 16 Cy pusk-
KY teatliien For Deca crmna ©, Borin, ay)
Low PIUw8 O10 petdeck 79 Ta. ot 5b.

~]—
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 15 of 43

Lhe sithuation lista on § a5%ac)
Wears Diwis Untindid to SanVv2 Os
ad Sayer Vals Son WES ical ory as
S Breas +?? ayy obtine 6 Onbinea Nn&el -
udctions of Sanctineas 7? emettline
Semonred® Reauaton wWinen just} ied
by Jac. tons thet pnontously Coubdnrah
b oor Ceckd nase ded Dyno h © Cmnow
abolished ) Panola sus tum. Leh. ak
AL.

. VAus approach was Lyitimda Ke Kaop
XS Sundtircimeag Power io Phe yudicia-
Ny Whang ich b elee, 2% suetthan foo 2) LB
O Jodo Parole board, cmd i+ par~
arcutttd “ator, Pon Law GB Sanlances 0
Pana Comp alt imo, SiWiwolons’’
Totebiry 5 Pong ness dren 0 2td mo Lini-
Lations on that Countk's Curt noniks, ko
ne auch ales neta ities Fe at
Sra, Ro LW Cons Tides * =
oe : co} une

aaa Comp Lung TWA 603°?
ON Xo © wisd Constraton yitdees’
oa JIO% A. O Cu Comp -
alhong etme Kernen Aang naa
hay Worse “Yustojay cy mocuetrion of
LUALAS Jenne, 3 Imtouw es, se Roo.
No. GX~9 5, al 3S-SL

Y
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 16 of 43

ran Ea teh Bpkand dps. asi blish
6 OP as Keto K2asp.0n
chind Ohimntnertoa Pho 3 sh
Vi. She BOP wesc vs of Comst
a park of be Papantmamt of Sushee,
and sy Anh OP-enael the Gok?
Ns ao nas wth ConQnhass, hanes In Lhe
pales Shop Ack, lowed clinact Ae¢ass
Ko Sw Stoldrne tog Count OMNEQ AN

tinqnoke.’s SLegttes a kha BOP has bson
Oxnaustac »

2.

Ja U.S. Somfnatimea Conmmussion
Has Noy himited "EX tha ondtaatiy

Fond, Com polleme Reason” Son ~

Cc ompassionate Reloas.s 0 Macdical,
Aga -Relatid One annily Careumst-
GrACGS ~

LS Non amnactiaa $ 35 8AC), Congnass
dolacati the nighons tii, gos 6x
Pormarmg tepon wWhalconst S
” oti 0 RelUc aru Gun com eran
Poasea” Toa Lye Us. Seritbacwine —s
A
S02 Qo) Ving Ams.ud or as Nos” foo Artkle
Compass, onal, Relonge Ga US. etclonel Pasong ying
Rasdts Wale at-(Nov, A0)2) httpss//wwwW-h CW.0Ng/sitas/asg ~
eultdpue sino port/us. 113 Jor upload Son. pat CMtoluing, tne
bakin \49 2X amd AOVD, tha anuol Mural. an of
PIUSGALNS who sLocountad> “f- COMMpgssS iowa

 
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 17 of 43

CommAssror Cho “Comms sion’) S66
AS U-S-C BAF OT Ma Cow SSA vos
Shuol\ dascwh« whak short bo
Cons LAontal edna enema dond Com-
pesenge TBOSOAS SoN S$ ewildmed IUcue -
SAA, Ad : : entkiria Ko be
Lied awl list SP: e¥Ae Oho
Ls. ); Seo Also he tys.€. 2993,
(YQ) 3 LAL Coha Commugsyon shall
plans g ata. Borsrsl pobre stats —
MOOS £2) ENO som ee
Awe A ONY PIOTAS ONS 3 04+> $0 520n,
Sey aah [lees -BaBa fo of TAD
NS"). | NAS 00 jSK Stat —
rmnowk Ine. i ONS ats

Sorndn . oblowx 4a ctrol condi -
Boone : cb Phas micah condition
AS AI b Casa Kom >
tah afiecs aod ofan condition
| OVE ade Ch) Rig Q
gh Deals cart( Fon hose (Boned
© lt S ONhIWS platen clin |
npolatia \ AO \ ; LO O Sroant& Ci i
haktod at Lease 1 W02aNS ON 15 pan
Cok 03 SOne ban OF ANNnPUSon maa);
Citi): Ori Cntr s tAmcas a
byw do} emelow CandSnona ey nickels
CONLH GINLN ON SHonss dias O5\ bacomes

 

Y.
Doheas.e Syo.hord.vme, Cy one hion by Lha BOP
das boss Dhan hwo dozam.

-\O~
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 18 of 43

Ancap acekiar Wout eo altorrnetwe
Cana eink); con Civ) * Onan reas ens”
Qs Adctinmud by tha BAP. U.S.5.6-
5 IBlu3, Applicata Nokt 1 (Aa).

Lhe Bo witth Cakeos Sp.cegrcally
Lacluciys "am Sxtita onelnesuy Amol
Com jie liagss 0 hon Kham on Jona
Comba atten wth? the SinsJ Danes.
A cal iron , Ore Comoriem. bony NYUKRS
Clran hot ttroonduinat Amel
COMP A Minn NRLASONS % Maa A WoT Shan &
boom LUMAF, ONAS.06 ea the tome oS}

S Olin cine ins Ondm ko wWamtamt o
redlidodran sa Le ue oF SUIS ~
onmonuh. ?? VW.S.5-G. & 181.13 Roplicok-
Ver Note 2. all Sais O RAS, OV RNY
fh cuxy AAS ; Comp alh-
ib SOAS O71 noaserle Llu, Poabal WecnhQ
bson Anowm os aie. £p atde by the
Samliacing Co unr, Bot gach) does
nox practice Constr atten 90) 4
[sontoace] naduction-”

Ms the hove lowguags makes
cloan, GJETOK O HALON our Comp .cULines
NGASOAS Yorn OB saurtwaca NacucKron -
shld tlt on 5 ON tromeal AS Mo

/ LL oN ( Com ply ca tinh

walls fines

oR EUV CLUE WY S CLS =

af fs
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 19 of 43

ark Lhoug Ay Ano. Po Lacey 8 tate amen —

whch hag cok boom amandad sinew
phe pass 2 of he Fins} Stop Ack ~
Das ha Dinacton of the BoP wich
Sone autho’ Ko Adar UMZ W A
Suon “otinwn Hoasgon”? aaah ty arrank
QA TGA on & pouitrerclonr CASS,
PhreX Lonauage 18 mow Inrecondeble
wo es Ee pranltsoel feie VS Wich
Pos ao 3 bu eX a
cern ae tha mosnk )cUrouck
: DOSPIMNSS Gromr the BOP Oh anion
os BOP ecpnass. Aoctles thok
YULO NOASON 1 ARNOWE @ Wecacoiimn

of sontlinet

H ceondine Ly, thok asp ack o} The
Loman) cs nto + b ind CN bnew
CAKE Jor tho hoasens 2 1 he
GuuAdalinrs OO AAV ASON oD 5.0%.
Lhnttrd Statag y. Book sn, 5
BXO (3005); auend (2) ok XA nee fete
Wn Tans Seah and Khe undis sce
| 05.0 the Sirs S. BO
fopeygca Vv: Dar an eee On]
FA 336, AN Crmd Con IIIT). A Snowe
Comumartkeny hhot noletes Koa Skoi-
suka Ona & Sideline Lheok mruvyoks
a sitoluta Cas hans), 48 AK anctithyed,
Keo cha}onenaa); Soa also Unrtkad Stale

v- PianminaaZi, AZ F.2A676 673 —-

~)Qr~
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 20 of 43

(dan Cone 1IVD,

A mdsod at loask tae chstuety
Counk’s since the passagd o Une ainsi
stop Nek, hana Sbsovvect thet % IRL. 13
& Nas mok wak bean Up cdotodk ko nofhact
thet « drank Lard mob ) Use the Bop)

MOVA FON CeoraPass romoaki Naloas.& 2

Atelas v- Me aomus No, Q-dOAcsR-
SO 16 CLIMIC MIM), BOII WLI OSIAGS,
ab*Q CSD. Xmd. Mey,OF, BONN, ane “Tele
Causes tho cremrank Jors son af tha Guile -
Laisna polten, skolionand Cx®lets soda
De Suet Stop Ack the mae ty Iocan
Shaler, PACS must b BE WON

? .

a = , XOL4 WhAS 'T8-
KDA ak A nls S00 also Ganitiz 201% WL
BAIEIA3, ok (Guan LA hang as te
Pho statute ton policy statement pro ~
Wisron Lhe wes provroushy applicable
ke 1G USC 2 BSBAOCNAI Mo Lorg ah
fits a) Gh Dine 6 tet de and thus alors
mow per py ci the, cComanissiorelk
nmamadaks {yn palais 8 Falwcnad
Pracisacn haf LIAS p: SASLOUS apply -
abla bo U6.0.% AS8aAC) quis provialg
Gjidasice on tha appropriala us of

SB MALUME MMoektprcolion Prours ron
Lunclan 4 A200a a *)

oF

~}3>
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 21 of 43

“Virus Courts puBroritly Ke Doclued
Pobihenon’s Senkenee 16 Mode Cons
8x6 hivk wW 0h ne steiuh. Fuk alse
oda thw Larag. tags on JIM pols state -
monk, wWitelh mnotkas elaan Khak “AT eo
COUNh 1S GA A Los posikken ‘ke
Aclowunr adthoarthary Shoe Cnrewmsiancids
WET & SAdUdbyonr Cand, i550, Sw
BNO oF Wadden”) ab val 33 $0, tw

LINCO URE ad tha Qh Candjon
Jos, compaanionnt alate St 50
kM enaaks Ou Ln Cancun -~

S|}

Stamnes Sa gonth in .) Applicadxen
Toke.” As mantionad obAL on ameanel -
ane Lhe 2AAVU.SC.§ 358Q-
C2SQ)CA), anna Oren Pow ors
Camus he onake this oniticol dotiiewoa t+
SON, ONO Iu Phe Gnco a Bok datuwwn-

ahen thet o dahon 2 054 44 10)
OsAimonaimvanty ON compallin, .

‘Vhs, yuk a pow Moines OBO, C4 alyst-
rue Contd ton ) 2Keys, Nald as Hollows:

Wha comack ucanprectation af § 25%2-
COMA) — basad onthe Sark, Ske don
Ushory Ord stro ’ One Cons idarat-
NON 6 Come nass Us Abii, ko ovenncda
J arti, af INL Commnrlss. rong | O14 ery Stele -
mnonn 8 Tat Qui ina,” [emo l — XS ‘Nek
ham A Adank bmruimas OQ omoktion

-/H-
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 22 of 43

Jon Samlaned du dion tundor dhs Arran:
pS fa ali The Coaurk com ACW
\X), GUO nde Erne, Comp. -
ime ndason’ OW Sham dnose Vales on
Took re @ IB1.13 emtn-1 @)-@)
Wanwuct onartiima rabioh, Candtu, 2019
Man Maps on Sundapandenc ASS ASSWL-
dra keaS, Vaihordt's Cast bn Considowng
ww Iratnan op orteimouy Arad Conn palling
nameaas Wand Sher nad chen of Sus

S Oe

3.
Cxinoanduaaw Rod Conpalhing Cine

bum stanecs panhanck A Raduchon
A. 6\ PATUONANS Sacto

sal spine nase a aleoapillcee ei
QATAQO AW Comp slime Cur
Snel spinnene tiny wanna wtp om nodue-
Kran im Wis Sadomedt. Noleloly the prt —
BOKk Creo IT VS Prema SwsAoPcno,
Sno Cound, Pairchenany OAL Ond sundonr -
Lagisng, Yooalth vssuas, Paton suas Snuyp~
ONS AWN Ara 4) Soon be ‘I\dvohsa

se

 

Sea also Conk, SOVV.Wh BAIBIAS oA (Gino
Ths Champes tots, shetke, tna pelyey stake manch
PSV ISAO Scthat Was Prsnrous be applre alla bo 1%
W.S.C 8 3582 CEVA) Mohongan al ad LN
Aha stalrite ame cloas mok Compl, with tha Conqna
Sjo00 mandaly . -\S>
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 23 of 43

TmaddiQon Palibyonnn, a ssonts rok
whand Ris skatug as @ “Canaon- FSarncon
/Vsolowck cape placas Rom nq
PALCONLO MS Gna isadvaniiagoo US PAL

Cocacment,.

Shang Potiienan 43 Chan 4 with 2 ay3-
Ga) Laatuorsra baw Nobbany/V40 Ca mola), at
AS Paliivonens assankton nat in Mag xh OF,
SLEea nnd chamngas , SUL s anneal Noman
Orcck’s im he Laud, What YS cunarrmned
hawk “Robby KCouicticn should onvork
ba A) LOW Ad AT & “Noho Crowe’ UTiNgS

oo Led hte Tho Jack SLO Wictriny Aca MLOn

Was AN ot~ bik tantumniclatil urhe-
na oho DLAC aa LL” 6, 5204s P otitronen's
Shouned, and tiudvek ck so hoax sha touted
Obtein & barter Look at bhe olama |
moka, ols COP ach oft at tcho o- Gamma”

Nena Parilienon Aoss cok attumph he
ONL maz @ AKA Orumineal Coma ch lb aa
poinks ouk by amahagty kne stork
Gonaebrask bn comaduek af hig cum
Versus Khe Conouyay 2 oan Daewae

 

Conta r~hiovionrg Ror4 wh ISTS ATX OFFA m.\ (4
ine, avitho ro elaterminnst the aafandench WAS
oratetlad Yen dal Undan tha célecalt PNsvadciow

WM is coo IBV.ID baceysa tha
Tenor’ poliay Jaronincd pnocdot. tha

~1G-
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 24 of 43

Cushds

t.e., 52a Sh, Ve United Skotos (4th
(cn. 13'- 35515) Gy shal the co wk
Nad fo Adlerorrna 2$ OnaQqens, FUSS
Dog nag B ob} ws CYS Cal 30.4 Cally
A CAM BY VYrolones ind tha ACCA s
Jones chouss. Ve Axslerct court halel
QA NOLd) Ko State that o Furst Dao noo

Fodbbsu, was no alu (usr © thind-dac-
NOK TURE ay) rand Bnd parp cineka.s \g_
Ore wn & claedtu weapag-"” ON
Seq Johnsen. vs Uaitad States (3,015).
Yuskas Sohinson MaMmewsed Lhe scope
of he Res eal piiuannialbe ane a
Scop KEIDHE)] by Leterme hs
Laan, segsAcathy Re Ironton une 25
yiolomen|.”"Se0 (LS. vDesrs Tha -
Suphewy Counts cecis son iba Deas
Mok only invalidated 134 @Ca(B)5
ct ta esnelene ak A atse anmlalic’
MO eke spacshve, aAppo ach”
adopted bis roma of Hho, No Sah cou
Xs Am the wWaks o§ “Yahmscny It ~(20 15).
CThasa Counts annisk mow sutkwun zo the
LOW, dstalblishad "Cotacons cal ap prog-
On uSron AsSun ine, OQ" Orunw 3} asrolanea”)
San Dirnarwyer, IAS S.ch ah laay.-
SA _C oak.
INAH marek of Wha Aue Sip Acd awelis wok
Mdkohe kes b® Arnenrdod wath Eo gon sae -
able 9 ne Auto Lack oo SiGJ recor Wom —
han 3 OWE rN Bel BAS a MWg S2miOneng -
-)} y=

 
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 25 of 43

OX Consider tha Sarp ramag Court's
TOGA Mc "40 Lona F oN 8 -he de,”
Hoch capats le Cou Sime p Jus sical pos a
ON 0M UN to amo ho P2Ans ony’ Dre
ia Coron oX Hyraligiy OS "OU of
Violence “1S. y. Saluigoa 549 of 134
(O15). Sunally Un Dewrs ord), Sra Sup-
TOA ous Onosa Rob OS ah

>A On ASQ Wek yo
RPA in Ong Oma aha (vow
Lavedicl) “nes idol clausd” La staocd of
ro” olomeonts close.” Hohdiing ‘yok
Hobba Ack Robbor, is Nok a "enum

Viohonea’ “UmAaa : * dhomuntks clause’
oY GAH (Gd. udhag Secon 1451 ObSU) ~ »
A PODAP ONAL DS ESA Linksys Gaba, Com a
lay dhraeta on virolamee CAka ) ha Hobbs

ey) is “Robben” Ke asa ISNA
oadalaguth bekeioe ON ob Laining of

P Xserve} PRO P.Any SNe thd ponson ON

Ob Latarmnc, of pansonral PLopank, SLOW

IANA PONE OS Hho pNesaned “of emo
han Cryausaty Ine/ nan WOK, by maa~

MS of, adie oh thhaatenad goneg, of,
#5 Comb,
Corrnd 35 Aon -”)> Unnaled States y, Rocke nlol13-
CRIES, ANY WLANCSOS, ef CM.DNG. Sioa
Ae, 2014 Cophika the 6 dal po lien shalamenk pro—
Vilas helps 6 weloner Talore no beonstnein thy

Courks vnidependonk gssassammnd § whabhan” «gira -
Pde inody Crd Comp alba Naasons’ wana
Sambonea roduchon  ~13. ~undan 28593 OU CN ).
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 26 of 43

Wire lameq wos oe OK SCO Ly,

Jnr 2ehy alta OS. Sotoure ‘ WKS ann
OR property, 03, propanky moa dye Cushoclsy
ON POSSASEACN ON FANG PAS ONas
rong x¥s thottel bo SVU LN cy ky p&
aS, robbery Shed would morc be enianged
by Lhe NSbbs Weck.

Hang Pokihionan dors mak ottumpt ke ;
rokitvea ta Sis COSa, back Sen ply Teo poucc
ork | LACONS ySTEMNAAs Jon the Maw,

Pokitionn Ask thus Courk Xo Ashi
plaaga ofplaun how (6 Robbery with @)
Mewar’ Could mok ba cons idandad a “ertong
cS Violonea” as oppesad ko ey Dole ary bw
Coots.) , CAoanies wWruthouk a WHAD IA OK
Lhaaat xs Cons KA prod JO LEW :

A iunkhor PoiMcna points ko Romana -
rae 198, arden though mo "nithoodline
Ak yg PoirWonan’s ass antrton Lhakt Renard
mmank 9% Producers an aAdiiones aagon
purrs rent ke 8 358Q QAM L Nocdyew
Pctityenahs sontenen. (S28 anelosaad prink—
Onk). United Stalng y- nates ¥I6 F3A92
O,O18 CA \sk Cr.) CAren Aamameadeannanck Xo
Dra Uunitkaal S$ bolng Sorwacimnag 6 urcdolinas,
LLiarioata< tne Nes.rcluol claus. Qrom
LA Ome 3, NiO Lame’ AS in crew’)
C18 U4,0. 4 Alldca) PLGAUKLS PROV Va,

~ VW
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 27 of 43

Theak a JUnneaX of boalsly Shown was
rmadd , Sacks ANZEn)° Lm Enotes
Dn haem wos B.omtinerd s0 Sno
ENL Cancer BGS, 6 rrchan avitolo lung stih\
Corttoimied The 30-cableck nos vehi
clause). Cw jot eppemns Xo dofon,
Oont's, LOK 2natis wo wend senb—
Lrvchol bo§and Sotuasenr Gro’ song
Romandmandds 194% ww horn dhe Corton —
O44 Onno Coline Corkacmeck Ye
Psroblomatire 196 tctral Clos 07! >)

Je Sansk Crcwit Callus Hus "OO Sae-
Lan anemic wun Joe Anis Kew 9 he
SaMtirvaring 6 wtdelns ” Cm" Oo Qurink
Sos Aah amalanc's’-

Am addatien, & anotion Bon ne Me}
Unda 18 U.S.C. % 2353 ACSO) A) NAA ~
pee auieseaas iat o than Sackons
4D oe

the ohn L's hea Se eS
Oar Sackons beanimea on Hot person
Polen 1s Ko . Soo aiso Cambu-
Rievonea BDF Wh ISTIATA, of *2Q-

C.

La
Poti Denin Gss orks Brot Hon Was vlanary
tut of, corey Vy PX La Sys Cumea(s) -

—~nv C-

 
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 28 of 43

C.

Ane Critlinia Aon Reassess A500,

AIn@ dong dh OX Potions S.6 ae
ABC AS 00a Sr S hong \y AM

onion OF ASactimek Re duchin

S emlEned ee, narkvcad Ano
Count oust cloceda unt - aro,

So Dk saad ae PILLS anh oy chamig an
= Une sat octy, So Ranson on
a aes BIN,
BUS. ey, mie £ SC z= yo

(A). AA} 0X, a Cond Cae

gectniis eutunad a 1k U.S.C, SaaS
Ci) o

|. Potiticonan A. Ss Nok &Deovag or

Potion assonks thet a4 Sa was
Dolaasead Grak dro World mok Pos d O

Lanaan Ko Shee ary ae
See EN oh we clo ee

cand nyo R wee incarcerated — bak Seco
aAaAdo CAG NUA_BSAS

aN eee oatiess Peven G Su $

hohanion. Patton stytes ack AAU

Na XS plspastl G4 dass tel ame
tulsa ss 2 suwed &- Coons af Q

ieickips Santemete Whor PciDengr
~ oo | ~
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 29 of 43

Conmwuhhiteh Sus wane VLA ond oJ AS
ply $6 ot\ Ehwakined, 3
OQ Dosuth PR bahaniaar/chime .
<a ack, Cy AMNLOW ag, Potitieruns Cram -

| Cmerk’ 3s Nang Shows Lhet Potion
as! LON ON prysacal anneal -
Cr So HAS Wig 2 Yo sun Potiheon
IRS “Nuveen, traci cates funk NWA wowal,
bo a Choon G WN ay rola sod, On 6thn-
MASS aU AKateg Ot ims & $ oko o&
DAU da wn DUG nL Theo SOne

DSI 9 Puson, Potton nas
pou Yael ke ds ctor uw seh). And
Lpaladk Any MLumaog Nouns
Sredsuseren ama wol\massg Caouisas-
hstvcrpedn ma bY Chang groans”

a Coarulwe - ba hansonos twat

Pro F Naw Focus. coi on tnecthine us -
Sbamea 2bived Oanch bahavioniat than —

nel

Am Conbash , Pct iTonn & $3 irtg
hak he walt ba, am Asser Ko hea
Ce Nachon ran, co Seok on
Q\ Carre os eA Kona Shatos eke
te Ses seats sa

S & > HQ
qn nosed phe pili fo
avy « farch o Wna.cia 4 tate
that hae Spank the Last ¥-

a AA
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 30 of 43

DARS AM Huser, UW addon Xo
Leva, Sernita Os) foe ParoK Prliser
0 KSB QO ¥ Shlomi Goths

IKI, Shaan. goks Lib. Pott nS
Statis theY Jne Joilod Sco Ge kinowl-
aes ON a PENacrate AAS matwnrah

COA Gani Lalownds Amel 6 sSy. Vac
Ino. menor Orckualby Hart Wa nr Ko
DX Sack that Ia was Sag tid ¢omp-
ahaud ko Sue Soo PIASAWN 8 - We
Potitionwr doas nok kook Ws caw
Sosy, , b tt $ amply Ossortks What ts

The gock khak Patinoven with ba an
assok ko TOY Commi , PLAT AWW toheun,
Or Aang V, a arate 2thalo ae o9g4
NS OL 2, 0 spend 10 win
wha P ee OPaGtecan Srevg ‘tawtahi—
An cUscustonk & Collaty ONO en WOK
Snval Bauy-Anca Nong —Pnogits based
Bon Emst Bas Kha, Pasko of Lhe
Chueh, ome "Eaxelovon How Q $- Bui -
In -— Ke SOS Cy cCoalien ko Gade ~
nos 3 Namelassenass «

TUT izima Petitioner's doo of Con
Varna AW Comm ASS Lord Box ~Cangs
uvky Lovellea Conits J Hous.ivo, °

- Q3>
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 31 of 43

CPloasa soa Exhibits 4 A-G),

A is PotitDorens ass atbhon thet
OD Tena, 3. & Neraitken , WO mh
Provrvously aWang 3B UNS tho,

WW nahe L eich apaak BK toy 2,013,
PION Lo sondlanteung UN COSLQ,
AK As OASS.0fbnond (nek phone. \,
QnA YL aeons possags tha passaen
Gra Umagimetten ig Coy 0s such
Q Projects yhig Welk allosd Patera
Xo Ginta-back Ko ay «© voy, Junsto—
O tre 35, Kat on , Oneal 4 ah alktow Pox-
Monon ko nod Fem yu § 0} ,

D.
Potitionar 445 srke there Ina Snas

tl Quack Cone ike Ss on’ both’
don hits panaonal sumpont,aked Vas.”
Jaw Ko okp aleniake Lo jeomolss
Tin fa x - Whore Petiiienors tdoa sa
Soma Wet Movol tan iT appnooch,
Com chinnmalt son eral - the usamnel
PLO ple Sion RY newt 38 rod INN
| IK Neletovoly Ss \onk ponswoeal oS tue -

hha has le cle Sn tal KB ANON

ham S93 torondy Xo Achaea the ob-

yoebwvas%a$ us somtanes anal —
~AY —
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 32 of 43

LnCanrconrvadken , 1 ko alotun
S Lo Ls atiayalsiol tena QSSMKS

thak No yloetd Like Ko use Sve buuld-
ve, skills As a PLot orm Lo amonton

Ova ASsy ai Ox, Foon
ko a@ntoxa pnikere Crneh Te pg She

|. faa the enluna D ban wo ahah
LryvVoIniw On C
Soexah ee cpa
eas Xtal Mac, Xavi eae 3

IS USLAaSS , J. 8. ome D2 pot wal

rant Shincnabsohs Pagid ok fons , SRanwen
Withaws Paint CO.- he Cult, Slamuria,
Comwmussron j ao Cote VOCS G Gas”

ave Elolschye; he Wlanore i ee
GS Yxco, Southam Seas & Falfiood, CO.

S Ratl- Eoad Co, asda Sy stan? .
Buy Bauks, cho Chin ch, and ANA

6. thon Busmess awe Samer yf et
XD TALIA OY FON, Yo alinnimate bho
Vhomaless”“problows ite Qotmy Ko boke
teh mation .

Vho “K on” b fund :
Khas & 550+ lana sootam ae ome 8,
g@wmek -ASsisiveh sbi, haos.¢ Wonks

wih bol Ko LQ PLoplea , Mo mk
Wilt Bae Od “be Spas

~O95 -
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 33 of 43

tnone. bay DN renumatinne, SWomalegs nuoss .

Cruncthan, LO NOAG & PASO AS Ndea -
uirag “Subsistemet” 2.5. SST; SOL;
LN oN 3 APOC; Rokurranec, ANKS
War 5 XP snomk Wom ba based
OA & Parc Q oS, CALS IMicome hasis.
Each home Costs hitWeonn 8,009 anh
A 36,000 doans, Wo bed ncoms, ON
| STuclios Yon Sumgla ante, ON Worn.

honed thas m Bouma smanhis ~
tic Gwe whapian, wb As mow! hans
OX Byx~Can xs &lra Cons Tuck,
Lye Costh-Sanlimgs AS WMonkmurs. LAH
dom Bacoames & qmalttay
winoalows, doons, Staws, pluwbing,
Ard mmtreally the 15s 2rctals. Bats
Nan imo, Aonk SO tre. Cosk in sane
feng Ue tors of turned kip ach
i ov on 408 a OTS 24
tke allaneebe 2) 4

 Potibienan status thet Oma A) Bor
ConsRoma carn Comms ostab.y suppose
(2) Teepe POrsons, S comply ba by

CIN Led IO ‘ on CO. Warman
lh Sahilnwn. Bea hive back

Domed Unit Cons Lota cy ch ey
PUAN and grow Donnchts ; oe

Copano Anion Space? ‘
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 34 of 43

Pattivonsn qviakes tho yollo w) Unc,
ASSORKan: Vhak @lamnosh Soma r
isss ponson would ba mor® Khan
Pees Ko Jrmtkd oy pansonah S Pack
VQ DZ COM J ray cal\) VX Lo!
as \ As IT WOs Warur, ay Says
CmrA eWonelon\ DLO “Comed « cla | O PLAC
Xe Lock onas aloo Gnd Sao 3 .
LS HAL ONe , Pclithron bags Ons
ou 0 ero Ush ws

WAL g skis Ko 3
Oh tke pulp

Wemelrsg CUS iS -

)-\

Wath dhe passaga of the Sansdh
S hap Act, Congnass, orriptnas ized
ne Lnpmatwa a DOA CG LCOS
Lacancenatties Ome anvoidune uwa-
CL parculabe sortrnets Lach “eh
mood S aria the omels ef 5 usitkeo.
Lindel Strtes v- Siraoas, No.6 1CR~
©0874 OID, WEVTLOSHO, Ad#R CED.
N.Y. Bpn. 22,4019). Ya Surshv Step
Reh arbhonizes bys Count Ko na-
dAues Potihenors Semtunet Ko O mong
jus + um 08, reAPNAS OM awed. J us,
Phen MAS PAS Vey ask Ch's
Hononcbhe Coun Xo nacog wiZ2
Dhed Potrornwn AlasenVes MUNG ane
DXelommpbron.
! —Da] a
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 35 of 43

Conclusion
puiganss MONI Orland ky 9 or-
mit, Phones ko AmanedetL nx

KLIS NL PLoS Ware Pottonwnr
Focoinvitel uaa cash. Cone, nass
Shes 0 WwW G won Days CO WY LG

peu ko Dams Petition nolo} Sow
that somlomed - Potiionny Nog es
Nooess- Kohat tho Co wh Svewed Sed
AWOL Oplsir & cht onc Aamek Conn
pou MA DOASCAS we Von Cv
Ka elnetion Li) SA% Seemed Corel
AGLAavcg Pcttionens Somtoamned, Acconed -
Anne, Ly

AD INALI.6 RA Poti tronon PLAYS F od
Ay NOLL FMS Corot Aeloams C#epphop
ni ;

04/13/03. Kaapackselty snbnwictleel

Xo plana <2, Pro sh

cei 9 ho/ Clonk 0 Lhe Comrh Us. BastrCis
AG
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 36 of 43

 
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 37 of 43 Page ! of |

6

ear e

—

q
J

paper
eS refed EINE

     

%

4 USA
iy Yb

 

 

 

 

 

 

 

 

 

 

 

 

MH
sik ng
, ols =
Ales - | :
WY HF fee
& a —

ad = 7
Sanh |
| i |

 

 

 

 

 

2/22/2020

BbMZaeUUhdTStla...

ges?q=tbn%3AANA9GcTO2O1

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

  

cao
t= 4 Toe |
4 fo nee _. feosasee tune
Co 2 Oe -
yy Cottey witrnnennnn nn |=

<
XL
i

i

 

“4

~)

snes

 

oN

/

    

<
“shttps://encrypted-tbn0: static. com/ima

 
Case 4:12-cr-00818-PJH

 

Document 177 Filed 04/30/20 Page 38 of 43 Page | of |

https://encrypted-tbn0.gstatic.com/images?q=thn%3 AANdIGcSZHCFD7Q4TL4gAGCdD... 2/22/2020
Case 4:12-cr-00818-PJH Document177 Filed 04/30/20 Page 39 of 43 Page | of |

 

https://katytrailbb.com/wp-content/uploads/2015/03/Katy_Trail_Railroad_Boxcar_Guesth,.. 2/22/2020
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 40 of 43 Page 1 of 1

 

 

 

file:///C:/Users/BOP57275/AppData/Local/Microsoft/Windows/INetCache/IE/UAQEWSS... 2/22/2020
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 41 of 43

 
_ Several factors combined in this case to
vacate Frates’ sentence, the Court said. ‘The
USSC adopted a substantive amendment
vo. a relevant guideline, che amendment was
adopted before Frates’ sentence became final
on appeal, and the amendment would have
lowered his sentence had ic been in effect at
the time of sentencing.

The Court also pointed out that the

- Case 4:12-cr-00818-P4H of CWO Sel RY Colts May Consider |

New Career Offender Guideline Amendment
‘798, Even Though Not Retroactive
by Dale Chappell

I A CASE WHERE A DEFENDANT. WAS:
sentenced when the career offender guide-
line still contained the so-called residual
clause, the U.S, Court of Appeals for the First
Circuit held that a sentencing court has the
discretion to ignore the career offender pen-
alty in light of the United States Sentencing
Commission's ("USSC") amendment to che
guideline that removed the residual clause,
even though rhe amendmentis not retroactive.

When David Frates was sentenced

in 2016 in the U.S. District Court for the -

District of Massachusetts as a career of-

fender based on his four prior Massachusetts -

unarmed robberies, the district court, relying
on circuit precedent, determined chat those
prior convictions quality under the career of-
fender guideline’s residual clause, Prates was
sentenced to 11 years in prison under the
residual clause, and he appealed,

The U.S. Supreme Courc declared in
Jobnson v. United States, 135 S, Ct. 2551
(2015), chat the similar residual clause in
the Armed Career Criminal Act (“‘ACCA")

is unconstitutional, sparking a wave of velicf -

in the courts. Prompted by this monumental
decision, the USSC adopted Amendment
798 to remove the similar residual clause in
the career offender guideline, which went into
effect Novernber 1, 2016.

However, the USSC did not make the
Amendment retroactive to those sentenced
underthe guideline prior to the effective date.

28

Government had conceded that Erates’ ptiors

qualified under the residual clause only. This

_ was important because the discrict court may

not recalculare or dig too deep under such
a limited remand, the Court said. Instead,
the sentencing should be “mechanistic” and
not complex, The idea is to allow the district
court to simply consider whether it would
have imposed the carcer offender penalty on

Four months after Amendment 798 cook
effect, the U.S, Supreme Court in Beckles v,
United States, 137 S. Cr. 886 (2017), "rejected
a void-for-vagueness challenge to the crime
of violence definition’s residual clause,” ex-
plained the First Circuit. The Beckles Court
distinguished Johnson by explaining chat the
ACCA “fix[ed] the permissible sentences for
criminal offenses,’ whereas the Guidelines
“merely guide the exercise of a court's discre-
tion in choosing an appropriate sentence
within the statutory range.” Therefore, be-
cause the Guidelines are discretionary, they
arent “amendable to a vagueness challenge,’
so“§ 4B1.2(a)'s residual clause is not void for
vagueness.’ Beckles.

What happens to defeadauts, like Frates,
who were sentenced after Johnson but before
Amendment 798 when the career offender
guideline contained the problematic residual
clause?

The First Circuit called this “a peculiar
moment in the history of the Sentencing
Guidelines” and“a quirk for defendants.’ First,
che Court determined-thac the distsicr-courn—.
did not err by sentencing Frates as a career
offender under the guideline in effect at the
time of his sentencing,

However, because the district court was
noc aware of Amendment 798, the Fixst Circuit
concluded that Frates’ senvence should be va-
cated to allow the district court to consider the
USSC's revised policy under the Amendment.

Criminal Legal News

Frates had it known about Amendment 798.

“For these reasons, we think ir prudent to
allow the [district] coure the opportunity to
consider the Sentencing Commission's updat-
ed views," the Court concluded. Accordingly,
the Firse Cirenit vacated Frates’ career offender
sentence and remanded for resentencing con-
sistent with this opinion. See: United States v.

Frates, 896. F.3d 93 (1st Cir, 2018), BN
Case 4:12-cr-00818-PJH Document 177 Filed 04/30/20 Page 43 of 43

 

UNITED STATES OF AMERICA, Appellee, v. DAVID A. FRATES, Defendant, Appellant.
UNITED STATES COURT OF APPEALS FOR THE FIRST CIRCUIT
896 F.3d 93; 2018 U.S. App, LEXIS 19853
No. 16-1933
July 18, 2018, Decided

 

 

 

Editorial Information: Prior History

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
MASSACHUSETTS. Hon. Richard G. Stearns, U.S. District Judge.

Counsel lan Gold, on brief for appellant.
Mark T. Quinlivan, Assistant United States Attorney, and

William D. Weinreb, Acting United States Attorney, on brief for appellee.
Judges: Before Torruella,.Lipez, and Kayatta, Circuit Judges.

CASE SUMMARYAlIthough the district court did not err in sentencing defendant as a career offender, the
case was remanded to allow the district court to consider the United States Sentencing Commission's
revised policy positions, as demonstrated by its subsequent amendment of the United States Sentencing

Guidelines.

OVERVIEW: HOLDINGS: [1]-The district court did not err in applying the career offender enhancement
because both defendant's offense of conviction and his prior Massachusetts unarmed robbery
convictions were crimes of violence under the version of U.S. Sentencing Guidelines Manual § 4B1.2(a)
applicable at the time of his sentencing; [2]-Although the district court did not err in sentencing
defendant, the case was remanded to allow the district court to consider the United States Sentencing
Commission's revised policy positions, as demonstrated by its subsequent amendment of the Guidelines.

OUTCOME: Sentence vacated. Case remanded.

LexisNexis Headnotes

The United States Sentencing Guidelines' career offender enhancement increases the sentencing ranges
of certain defendants whose offense of conviction was either a crime of violence or a controlled
substance offense, and who have at least two such prior convictions. U.S. Sentencing Guidelines Manual

§ 4B1.1 (2016).

U.S, Sentencing Guidelines Manual § 4B1. 2(a)(1) (2015) is Known as the force clause, the segment of
subsection (2) listing specific crimes is known as the enumerated offenses clause, and the segment of §
4B1.2(a)(2) beginning with "otherwise involves" is known as the residual clause. The commentary to §
4B1.2 further specified a number of offenses that sentencing courts essentially treated as additional
enumerated offenses, U.S. Sentencing Guidelines Manual § 4B1.2, cmt., application n. 1 (2015) (listing,
for example: murder, kidnapping, aggravated assault, and robbery).

O1CASES 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and (erms and conditions of the Matthew Bender Master Agreement.
